Title: William Turpin to James Madison, 4 July 1833
From: Turpin, William
To: Madison, James


                        
                            
                                Esteemed Friend
                            
                            
                                
                                    No 416 Broome Street Newyork
                                
                                July 4th 1833
                            
                        
                        The other day I was Extremly Sorry to See your Name in a Newspaper, their Calld a freind and Supporter of
                            the Affrican Colonising Society, as your Name gives Credit where ever it is fixed, all the members of that Society in
                            Public Declare that it is for bettering the Condition of the Negroes that they have in Veiw by sending them to Affrica,
                            yet many of the head Promoters of this Cruelty, have acknowledged to me, that their Sole object was to Rid the Country of
                            the Free Blacks, they acknowledge that a Great Proportion of those Sent out Die the first year, by the Diseases peculiar
                            to that part of Affrica, I am well informd, that notwithstanding the Societies Assertion of the Friendly Disposition of
                            the Natives, that the Colony Cannot be Extended further than Cannon Shot can protect it, you Know that the British
                            Settlement at Seireleon cannot be extended beyond Cannon Shot, that within a few years past
                            the Natives Came down to Drive them off, and in the contest Killd Govr McCarty, the English are more able to Defend a
                            Colony in Affrica than we are. If this People must be drove from their Native Land, why not Advocate Jeffersons Plan of
                            giving them Land in our own Country, treat them as Freinds then they will ad Strength to the Nation, but if this
                            Colonising Society goes on incourageing the States to pass oppresive Laws to Drive them from their Birthright
                            inherritance, their Native Country you make them Enemies, this has produced a general discontent and uneasiness among the
                            Negroes of every Grade, for fear of being Sent to Affrica, from this fear and Discontent you may Date the South Hampton
                            Massacre, and the great Numbers Seeking an Assylum in Canada & in Mexico it is the Interest of this Nation to
                            give Such of them as choose to Emigrate a Colony in our own Country, advise the States to Repeal all oppressive Laws give
                            free Liberty to Masters to Emancipate Such industirous faithfull Slaves as they may judge worthy those set free in this
                            way, are & will be Safety to our Country,
                        I have lived more than half a hundred year in a Slave State, have ownd Plantations &
                            Slaves, am well acquainted with the treatment and Disposition of Slaves and of the Laws of all the Southern States, I was
                            so much Convinced of the Evil of Slavery, that we gave 50 od their Freedom, I could not Rest untill I had paid them Wages
                            for the time we held them as Slaves, I told Mr Jefferson, he appeard their advocate on paper, only, but I come up to the
                            Point Required by god himself, eversince I more than 33 years past Commenced Setting them free, I have been Blessed with
                            Complete peace & Happiness in mind & also Blessed doubly in Basket & in Store, no one need Dread
                            Poverty by the Sacrafice of doing justice to the oppressed with Sincere Respect &c
                        
                            
                                Will Turpin
                            
                        
                    I heard that the Presbiterians had published 18,000 Sheets against Slavery to be sent to all their Churches,
                            throughout all the US, I applyd to one of their Ministers for one, which is here inclosed, from that you may See the
                            Powerfull Progress going on through out the World, to bring about a Complete Universal Emansipation, from which it appears
                            that the US. Cuba & Brascil will Soon be the only Slave holders in this World